Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL SYSTEM

Examiner: Adam Arciero	SN: 17/319,245	Art Unit: 1727	August 10, 2022 

DETAILED ACTION
The Application filed on May 13, 2021 has been received. Claims 1-4 are currently pending and have been fully considered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuse et al. (US 2006/0272868 A1; as found in IDS dated 05/13/2021).
As to Claims 1-3, Fuse et al. discloses a vehicle comprising a fuel cell system which comprises a fuel cell; secondary battery; and a controller (Abstract). The vehicle is configured to be run by the secondary battery at a start-up condition (Abstract). The controller calculates the amount of discharge required fo the start-up of the fuel cell (paragraph [0048]). The controller comprises a ROM and CPU for executing programs for the startup of the fuel cell and supplying electrical energy to the motor (paragraph [0030]). It is the position of the Office that the controller and system of Fuse is intrinsically configured to perform the claimed functions given that the structure of the system of Fuse and the claimed invention are the same. See MPEP 2112 and 2114.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuse et al. (US 2006/0272868 A1; as found in IDS dated 05/13/2021) in view of Naganuma (US 2009/0053566 A1; as found in IDS dated 05/13/2021).
As to Claim 4, Fuse discloses wherein the fuel cell system comprises a fuel supply system having a circulation pump (paragraph [0028]). Fuse does not specifically disclose the claimed configuration of the circulation pump.
However, Naganuma teaches of a fuel cell system comprising: a circulation pump that re-circulates fuel off gas discharged from the fuel cell back to the fuel cell and is controlled by a controller (Abstract). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the fuel cell system of Fuse to comprise the claimed circulation pump configuration because Naganuma teaches that damage to the circulation pump at low temperature can be avoided and system efficiency can be improved (Abstract). It is the position of the Office that the controller and system of modified Fuse is intrinsically configured to perform the claimed functions given that the structure of the system of Fuse and the claimed invention are the same. See MPEP 2112 and 2114.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727